Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed April 25, 2022 have been entered. Accordingly, claims 15-27 are currently pending. The Examiner acknowledges the amendments of claim 26. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eakins (US Patent No. 8,606,398) in view of Inamura (JP 2010-264514) and Stephan (US Patent No. 5,421,696). 
Regarding claim 15, Eakins discloses: a screwing device (Figures 2 and 7) including a connection element (element 42) for coupling a robot arm (element 12), wherein the connection element comprises: 
a first, robot-side transmission element (element 44); 
a second, tool-side transmission element (element 46); 
a restoring element (element 90) arranged between the first transmission element and the second transmission element (see figure 7); 
a distance measuring element (element 92), wherein the first and second transmission elements are moveable towards each other against a restoring force (via element 90) of the restoring element in an actuation direction and the distance measuring element measures a distance representing a spacing between the first and second transmission elements in the actuation direction (see col. 5, ll. 60-67 and col. 6, ll. 1-9).
Furthermore, Eakins discloses utilized a variety of different tool heads (see figures 16-17) that are adapted to interact with a connection element and the robot arm, but appears to be silent wherein the screwing device includes a screwdriver and a guide coupling the first transmission element and the second transmission element, the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction.
Inamura teaches it was known in the art to have a screwing device (Figures 4 element 10) including a screwdriver (elements 1/14) and a connection element (element 5) for coupling the screwdriver to a robot arm (element 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eakins with the teachings of Inamura to provide wherein the screwing device includes a screwdriver. The resultant combination would have the screwdriver as taught by Inamura now placed on the connection element as taught by Eakins in order for coupling the screwdriver to a robot arm. The motivation for doing so would be to provide a screwdriver onto a robot arm in order to an automated system to increase productivity and efficiency during screwing operations.
However, Eakins modified appears to be silent regarding a guide coupling the first transmission element and the second transmission element, the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction.
Stephan teaches it was known in the art to have a robotic arm (element 30) coupled to a first robot-side transmission element (element 42) via elements 34/36/40, a second tool-side transmission element (element 60) coupling a tool head (element 32), and a guide (element 46) coupling the first transmission element and the second transmission element (see figure 3), the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction (see col. 3, ll. 1-27).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Eakins with the teachings of Stephan to provide a guide coupling the first transmission element and the second transmission element, the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction. Doing so provides a guide coupling the first transmission element and the second transmission element in order to allow for smooth uninterrupted movement between both components during operations, thus reducing sudden movements and preventing damages during use.
Regarding claim 16, Eakins modified discloses: the screwing device according to Claim 15 wherein the restoring element is at least one spring (see col. 5, ll. 61-67 where the prior art states that element 90 is a “spring” and comprise “one or more springs”).
Regarding claim 18, Eakins modified discloses: the screwing device according to Claim 15 wherein the distance measuring element includes a distance sensor (element 92 and see also col. 6, ll. 5) fixed relative to the first transmission element (see figure 7), and the distance measuring element measures a spacing of the distance sensor from the second transmission element (see col. 5, ll. 60-67 and col. 6, ll. 1-9).
Regarding claim 20, Eakins modified discloses all of the limitations as stated in the rejections of claim 15 above, but appears to be silent wherein the screwing device according to Claim 15 wherein the guide includes at least one ball retainer arranged between the first transmission element and the second transmission element and extending parallel to the actuation direction.
Stephan further teaches it was known in the art to have a robotic arm (element 30) coupled to a first robot-side transmission element (element 42) via elements 34/36/40, a second tool-side transmission element (element 60) coupling a tool head (element 32), a guide (element 46) coupling the first transmission element and the second transmission element (see figure 3), and the guide includes at least one ball retainer (elements 50/52) arranged between the first transmission element and the second transmission element and extending parallel to the actuation direction (see figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Eakins with the teachings of Stephan to provide wherein the guide includes at least one ball retainer arranged between the first transmission element and the second transmission element and extending parallel to the actuation direction. Doing so provides a guide coupling the first transmission element and the second transmission element that includes at least one ball retainer in order to allow for smooth uninterrupted movement between both components during operations, thus reducing sudden movements and preventing damages during use.
Regarding claim 25, Eakins modified discloses all of the limitations as stated in the rejections of claim 15 above, but appears to be silent wherein the screwing device according to Claim 15 including a quick-change connector adapted for coupling to the robot arm without manual intervention.
However, Eakins teaches an alternate embodiment (Figures 17A/B) including a quick-change connector (element 104) adapted for coupling to the robot arm without manual intervention.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Eakins with the teachings of Eakins alternate embodiment to provide a quick-change connector adapted for coupling to the robot arm without manual intervention. Doing so provides a simple/fast quick-change connector in order to allow the user to easily interchange different components of the device during use, thus increasing productivity and enhancing the device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eakins (US Patent No. 8,606,398) in view of Inamura (JP 2010-264514) and Stephan (US Patent No. 5,421,696) as applied to claim 15 above, and further in view of Bucher (US Patent No. 4,918,991).
Regarding claim 17, Eakins modified discloses all of the limitations as stated in the rejections of claim 15 above, but appears to be silent wherein the screwing device according to Claim 16 wherein the at least one spring is a helical spring arranged around a fastening element that connects the first transmission element to the second transmission element and sets a predetermined spacing between the first and second transmission elements.
Bucher teaches it was known in the art to have teaches it was known in the art to have a robotic arm (element 18) coupled to a first robot-side transmission element (element 50), a second tool-side transmission element (element 58) coupling a tool head (element 22), at least one spring (element 54) arranged between the first transmission element and the second transmission element (see figure 4), wherein the at least one spring is a helical spring (see col. 6, ll. 9 where the prior art states that element 54 is “a coil spring”, which is well known in the art to be a helical spring) arranged around a fastening element (element 52) that connects the first transmission element to the second transmission element and sets a predetermined spacing between the first and second transmission elements (see figure 4 showing the helical spring (element 52) arranged around a fastening element (element 52) connection both transmission elements (elements 50/58) and setting a predetermined spacing between both transmission elements).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Eakins with the teachings of Bucher to provide wherein the at least one spring is a helical spring arranged around a fastening element that connects the first transmission element to the second transmission element and sets a predetermined spacing between the first and second transmission elements. Doing so provides a helical spring arranged around a fastening element that connects the first transmission element to the second transmission element in order to allow the transmission elements to move towards and away from each other without having both elements abut one another and being damaged during operations.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eakins (US Patent No. 8,606,398) in view of Inamura (JP 2010-264514) and Stephan (US Patent No. 5,421,696) as applied to claims 15 and 18 above, and further in view Gross (US Pub. No. 2015/0298321).
Regarding claim 19, Eakins modified discloses all of the limitations as stated in the rejections of claim 15 above, but appears to be silent wherein the screwing device according to Claim 18 wherein the distance sensor is an optical distance sensor.
Gross teaches it was known in the art to have teaches it was known in the art to a device (Figure 3 element 1200) that comprises a distance sensor (element 1218) and wherein the distance sensor is an optical distance sensor (see paragraph 0107 where the prior art sates element 1218 is an “optical sensor” that provides an indication of a distance).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Eakins with the teachings of Gross to provide wherein the distance sensor is an optical distance sensor. Doing so provides an optical distance sensor that provides a suitable remote sensing capable of monitoring a physical parameter, thus providing accurate measurements between different components of the device in order for the device to reliably operate during use.
Claim 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eakins (US Patent No. 8,606,398) in view of Inamura (JP 2010-264514) and Stephan (US Patent No. 5,421,696) as applied to claim 15 above, and further in view of Kato (US Patent No. 4,637,775).
Regarding claim 21, Eakins modified discloses all of the limitations as stated in the rejections of claim 15 above, but appears to be silent wherein the screwing device according to Claim 15 including a damper attached to the second transmission element.
Kato teaches it was known in the art to have teaches it was known in the art to a device (Figures 1-6) having a robotic arm (element 3/7/7/8/9) coupled to connection element (element 10) that is coupled to a tool head (elements 12/13) and includes a damper (element 17).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eakins with the teachings of Kato to provide wherein the screwing device includes a damper. The resultant combination would have the damper as taught by Kato now attached to the second transmission element as taught by Eakins. The motivation for doing so would be to provide a damper onto the screwing system in order to suppress sudden movement of the work tool during operations, thus improving accuracy and preventing the device from being damaged during use. 
Regarding claim 22, Eakins further modified discloses all of the limitations as stated in the rejections of claims 15 and 21 above and further a connector (element 42) making a connection to the robot arm, but appears to be silent wherein when the screwdriver is coupled to the robot arm by the connection element, the damper is arranged between the screwdriver and a connector making a connection to the robot arm.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Eakins to provide wherein when the screwdriver is coupled to the robot arm by the connection element, the damper is arranged between the screwdriver and a connector making a connection to the robot arm, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be provide a more compact device that allows for easier access to different components of the device, thus making the device more user friendly. (SEE MPEP 2144.04 (VI)(C)
Regarding claim 23, Eakins modified discloses all of the limitations as stated in the rejections of claims 15 and 21 above, but appears to be silent wherein the damper includes a guide that prevents a deformation of the damper transversely to the actuation direction.
Kato teaches it was known in the art to have teaches it was known in the art to a device (Figures 1-6) having a robotic arm (element 3/7/7/8/9) coupled to connection element (element 10) that is coupled to a tool head (elements 12/13), a damper (element 17), and wherein the damper includes a guide (elements 20/21) that prevents a deformation of the damper transversely to the actuation direction (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eakins with the teachings of Kato to provide a guide that prevents a deformation of the damper transversely to the actuation direction. Doing so provides a guide that prevents the damper from deforming during use, thus preventing the damper from being damaged during operations.
Regarding claim 24, Eakins modified discloses all of the limitations as stated in the rejections of claims 15 and 21 above, but appears to be silent wherein the screwing device according to Claim 21 wherein the damper is arranged on a side of the second transmission element opposite to the first transmission element.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Eakins to provide wherein the damper is arranged on a side of the second transmission element opposite to the first transmission element, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be provide a more compact device that allows for easier access to different components of the device, thus making the device more user friendly. (SEE MPEP 2144.04 (VI)(C)
Claims 15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Inamura (JP 2010-264514) in view of Eakins (US Patent No. 8,606,398) and Stephan (US Patent No. 5,421,696).
Regarding claim 15, Inamura discloses: a screwing device (Figures 4 element 10) including a screwdriver (elements 1/14) and a connection element (element 5) for coupling the screwdriver to a robot arm (element 4), wherein the connection element comprises: 
a first, robot-side transmission element (Detail A); 
a second, tool-side transmission element (Detail B).

    PNG
    media_image1.png
    703
    866
    media_image1.png
    Greyscale

However, Inamura appears to be silent regarding wherein the connection element comprises: a restoring element arranged between the first transmission element and the second transmission element; a distance measuring element, wherein the first and second transmission elements are moveable towards each other against a restoring force of the restoring element in an actuation direction and the distance measuring element measures a distance representing a spacing between the first and second transmission elements in the actuation direction and a guide coupling the first transmission element and the second transmission element, the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction.
Eakins teaches it was known in the art to have a device (Figures 2 and 7) comprising a connection element (element 42) coupled to a robot arm (element 12), and wherein the connection element comprises: a first, robot-side transmission element (element 44), a second, tool-side transmission element (element 46), a restoring element (element 90) arranged between the first transmission element and the second transmission element (see figure 7), and a distance measuring element (element 92), wherein the first and second transmission elements are moveable towards each other against a restoring force (via element 90) of the restoring element in an actuation direction and the distance measuring element measures a distance representing a spacing between the first and second transmission elements in the actuation direction (see col. 5, ll. 60-67 and col. 6, ll. 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Inamura with the teachings of Eakins to provide a restoring element arranged between the first transmission element and the second transmission element and a distance measuring element, wherein the first and second transmission elements are moveable towards each other against a restoring force (of the restoring element in an actuation direction and the distance measuring element measures a distance representing a spacing between the first and second transmission elements in the actuation direction. Doing so provides a restoring element arranged between the transmission elements in order to allow the transmission elements to move towards and away from each other without having both elements abut one another and being damaged during operations and provide a distance measuring element that allows for suitable remote sensing capable of monitoring a physical parameter, thus providing accurate measurements between different components of the device in order for the device to reliably operate during use.
However, Inamura modified appears to be silent regarding a guide coupling the first transmission element and the second transmission element, the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction.
Stephan teaches it was known in the art to have a robotic arm (element 30) coupled to a first robot-side transmission element (element 42) via elements 34/36/40, a second tool-side transmission element (element 60) coupling a tool head (element 32), and a guide (element 46) coupling the first transmission element and the second transmission element (see figure 3), the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction (see col. 3, ll. 1-27).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Inamura with the teachings of Stephan to provide a guide coupling the first transmission element and the second transmission element, the guide limiting displacement of the first and second transmission elements relative to one another only in the actuation direction. Doing so provides a guide coupling the first transmission element and the second transmission element in order to allow for smooth uninterrupted movement between both components during operations, thus reducing sudden movements and preventing damages during use.
Regarding claim 26, Inamura modified discloses: a method for screwing a screw (see paragraph 0025) into a wall (elements 2/2a) using the screwing device according to Claim 15 coupled to a robot arm (element 4) comprising the steps of:
guiding the screwing device towards the wall to apply an actuating force (see paragraph 0030-0031 where the prior art states utilizing the device in order to apply “an initial pressing force F1”) in the actuation direction; 
sensing a variable characteristic of the actuating force while the screwing device is guided towards the wall (see paragraphs 0028 where the prior art states utilizing element 12 “force sensor” in order to sense/control a pressing force (variable characteristic)); and 
actuating the screwing device to maintain the variable within a specifiable range (see paragraphs 0036-0042).
Regarding claim 27, Inamura modified discloses: the method according to Claim 26 including setting the variable to a constant value (see paragraphs 0036 and 0041 where the prior art states setting the variable (pressing force) at “a constant value” F3, during operations).

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
On pages 5-6 of the “Remarks”, applicant argues that the cited Inamura for teaching that it was known in the art to have a screwing device (Figures 4 element 10) including a screwdriver (elements 1/14) and a connection element (element 5) for coupling the screwdriver to a robot arm (element 4). Inamura element 5 is the tip of the robot arm. There is no connection element coupling the automatic screw tightening device 10 to the robot arm. Neither Eakins nor Inamura teaches that a screwdriver can be coupled to a robot arm by the plates 44, 46 and the spring 90 shown in Eakins Fig. 7. Such a combination would not be functional because the Eakins compliance device 42 has multiple degrees of freedom (col. 3, lines 46-48) that would allow the Inamura screw tightening device 10 to undesirably deviate from the actuation direction.
The examiner respectfully disagrees. As stated on page 2 of the rejection and as best shown in Figure 2 of the prior art of Eakins, the connection element (element 42) shows that it is known in the art to have a device including a connection element for coupling a robot arm (element 12), and further disclose that different tool heads (see figures 16-17) can be adapted onto the connection element (element 42) in order to interact with the robot arm. Inamura teaches a similar configuration having a screw driver (element 1/4) coupled to a robot arm (element 4) via element 5. Thus, the examiner is relying on the teaching of Eakins to teach a connection element coupled to the robot arm which Eakins further discloses utilizing different tool heads that can be adapted to interact with connection element/robot arm and only utilizing the teachings of Inamura to teach a screw driver. Thus the arguments have been found to be unpersuasive.
On pages 6-7 of the “Remarks”, applicant argues the combination of the teaching of Stephan in combination with Eakins and Inamura. Applicant argues, in order for an obviousness rejection to be proper under MPEP 2143.01 VI, the proposed modification cannot change the principle of operation of a reference. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). The Examiner's proposed combination would change the principle of operation of the Eakins robot to pick parts from a bin and modify the compliance device 42 from multiple degrees of freedom (col. 3, lines 46-48) to a single degree of freedom.
The examiner respectfully disagrees. The teachings of Stephan provides a guide (element 46) coupling the first transmission element and the second transmission element of only the connection element. The prior art of Eakins teaches the connection element (element 42) interacting with a robot arm (element 12) that allows the connection element to move in multiple degrees of freedom (see figure 1 arrows of element 12), thus the examiner is only using the teachings of Stephan for the additional structure of the connection element and not providing any additional structure/teachings to the robot arm of Eakins. Thus, the proposed combination would not change the principle of operation of Eakins from multiple degrees of freedom to a single degree of freedom since the degrees of freedom are a result of the robot arm as taught by Eakins, and the teachings of Stephan is only being used for the additional structure of the connection element and not used to teach a robot arm. Therefore, the arguments have been found unpersuasive. 
On pages 7-8 of the “Remarks”, applicant argues that Inamura discloses: a screwing device (Figures 4 element 10) including a screwdriver (elements 1/14) and a connection element (element 5) for coupling the screwdriver to a robot arm (element 4), wherein the connection element comprises: a first, robot-side transmission element (Detail A); a second, tool-side transmission element (Detail B). Inamura identifies the element 5 (Detail A) as a robot arm tip and the element 14 (Detail B) as a gripping rotation device (screw tightening driver). Thus, neither the tip 5 nor the screw tightening driver 14 are part of a connection element for coupling a screwdriver to a robot arm as recited in Applicant's claims. One would not be motivated to modify Inamura with Eakins and Stephan as suggested by the Examiner. There is no connection element In Inamura so there is no substitution of the Eakins compliance device 42 to be made. Also, Applicant's invention is used to provide a simple and/or sound determination of a variable that is characteristic of a force on the screwdriver. The combination of the distance measuring and the restoring element ensures that the indirect identification of the actuating force is very resistant to shocks and vibrations. See [0005-0009] The function of Applicant's connection element is not required by Inamura because Inamura uses the force sensor 12 and shocks and vibrations would not be problems encountered when screwing a screw 1 into a screw hole 2a in a part 2 held on a table 4.
The Examiner respectfully disagrees. As stated in the rejection above, the prior of Inamura discloses a form of connection between the screwdriver and the robotic arm (see page 12 of rejection above) and there is no additional limitations of what a connection element is, thus the arguments are found to be unpersuasive regarding the cited structure of Inamura not teaching a connection element for coupling a screwdriver to a robot arm as recited in Applicant's claims. Furthermore, the teachings of Eakins and Stephens provides additional structure to the connection element that approves upon the device (see pages 13-15 of rejection above), thus arguments are found unpersuasive regarding the combination of the prior arts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/06/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723